    Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                               Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION
                                                     Judge M. Casey Rodgers
 This Document Relates to:                           Magistrate Judge Gary R. Jones
 The Cases Identified on Exhibit A


                                           ORDER

      Earlier this year, the Court randomly selected a 1 percent sample of

representative claimants in this MDL to participate in the records collection process

from the government pursuant to Touhy. 1 On September 11, 2020, nearly seven

months into the records collection process from the Department of Veteran Affairs

(“VA”), this Court entered an Order requiring 169 plaintiffs, including the 34

Plaintiffs identified on Exhibit A, to provide completed and signed VA health

authorization forms (VA Form 10-5345) to Plaintiffs’ Leadership within fourteen

(14) days of the Order. See Order, ECF No. 1387 at 2. The Court warned Plaintiffs

that “[f]ailure to comply with [the] Order will result in dismissal of Plaintiff’s claims

with prejudice for failure to comply with the Court’s Order.” Id. Those 14 days

came and went without Plaintiffs’ Leadership receiving VA health authorization

forms from the 34 Plaintiffs identified on Exhibit A.


      1
          United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).
    Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 2 of 6




      Rules 16(f) and 37(b)(2)(A)(ii)-(vii) of the Federal Rules of Civil Procedure

authorize a court to sanction a party, up to and including dismissal of a case, for

failing to comply with pretrial orders. This authority has particular significance in

the MDL context.       An MDL judge bears the “enormous” task of “mov[ing]

thousands of cases toward resolution on the merits while at the same time respecting

their individuality.” In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d

1217, 1231 (9th Cir. 2006). To carry out this task in an organized and efficient

manner, an MDL court must define and strictly adhere to case management rules.

See id. at 1232 (“[T]he district judge must establish schedules with firm cutoff dates

if the coordinated cases are to move in a diligent fashion toward resolution by

motion, settlement, or trial.”); see also Fed. R. Civ. P. 1 (stating that the Federal

Rules of Civil Procedure “should be construed, administered, and employed by the

court and the parties to secure the just, speedy, and inexpensive determination of

every action and proceeding”). In turn, counsel must collaborate with the court “in

fashioning workable programmatic procedures” and cooperate with those

procedures thereafter. In re PPA, 460 F.3d at 1231-32. Pretrial orders—and the

parties’ compliance with those orders and their deadlines—“are the engine that

drives disposition on the merits.” Id. at 1232. “A [court’s] willingness to resort to

sanctions in the event of noncompliance can ensure that that the engine remains in

tune, resulting in better administration of the vehicle of multidistrict litigation.” In



                                       Page 2 of 6
    Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 3 of 6




re Cook Medical, Inc. Pelvic Repair Sys. Prof. Liab. Litig., 2018 WL 4698953, at *2

(S.D.W. Va. Sept. 28, 2018) (citing Freeman v. Wyeth, 764 F.3d 806, 810 (8th Cir.

2014) (“The MDL judge must be given ‘greater discretion’ to create and enforce

deadlines in order to administrate the litigation effectively. This necessarily includes

the power to dismiss cases where litigants do not follow the court’s orders.”)).

      The Court concludes that dismissal with prejudice is appropriate in this case.

Plaintiffs identified on Exhibit A have disregarded the Court’s Order to provide

completed VA health authorization forms necessary to facilitate discovery, even

after Plaintiffs were warned that failure to comply with the Order would result in

dismissal of his or her claims with prejudice. Plaintiffs never sought extensions of

the deadline for compliance or otherwise offered explanations for their inaction.

This sort of noncompliance is unacceptable in any case, but particularly so in the

MDL context—when parties fail to comply with deadlines set in pretrial orders, a

domino effect develops, resulting in the disruption of other MDL cases. Indeed, the

Court has already had to evaluate and dispose of a significant number of other similar

instances of noncompliance, thereby directing its time and resources to

noncompliant plaintiffs at the expense of plaintiffs who are fully participating in the

MDL. This disrupts the efficiency and fairness objectives of the MDL process. In

light of Plaintiffs’ failure to communicate with the Court and comply with the

Court’s Order, the Court finds that dismissal with prejudice is appropriate.



                                       Page 3 of 6
Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 4 of 6




  1.   The cases identified on Exhibit A are hereby DISMISSED WITH
       PREJUDICE for failure to comply with the Court’s Order.

  2.   The Clerk is directed to close the cases identified on Exhibit A in their
       entirety for all purposes.

  3.   BrownGreer, PLC is directed to immediately provide electronic copies
       of this Order to counsel of record, as listed in MDL Centrality®, for the
       34 Plaintiffs identified on Exhibit A.

  DONE AND ORDERED, on this 29th day of September, 2020.


                          M. Casey Rodgers
                          M. CASEY RODGERS
                          UNITED STATES DISTRICT JUDGE




                                Page 4 of 6
            Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 5 of 6




                                             Exhibit A


Plaintiff
                  Plaintiff Name                  Firm             Group        Docket Number
   ID
                                      Weller, Green, Toups &
 4093        Adorno, Raymond Lopez                                 Group 1   7:20-cv-43201-MCR-GRJ
                                      Terrell, LLP
                                      Danziger & De Llano
 69689       Bandy, Lawrence                                       Group 1   8:20-cv-22295-MCR-GRJ
                                      (referred to Watts Guerra)
                                      Danziger & De Llano
 69925       Blankenship, Travis                                   Group 1   8:20-cv-20733-MCR-GRJ
                                      (referred to Watts Guerra)
 83311       Burton, Richard          Seeger Weiss LLP             Group 1   7:20-cv-18891-MCR-GRJ
 47768       DeMaris, Rodney          The Gori Law Firm, P.C.      Group 1   7:20-cv-08147-MCR-GRJ
 68713       Edwards, Nathan          Brent Coon & Associates      Group 1   7:20-cv-71919-MCR-GRJ
 12662       Folsom, James Ryon       McSweeney/Langevin LLC       Group 1   7:20-cv-58755-MCR-GRJ
 81617       Guyor, Adam              Seeger Weiss LLP             Group 1   7:20-cv-16110-MCR-GRJ
                                      Danziger & De Llano
 71709       Hack, Thomas                                          Group 1   8:20-cv-27266-MCR-GRJ
                                      (referred to Watts Guerra)
138664       Keen, Tony               Jensen & Associates          Group 1   8:20-cv-37541-MCR-GRJ
 90592       Lee, Charles R           Clark, Love & Hutson PLLC    Group 1   7:20-cv-24155-MCR-GRJ
  7358       Mack, Ty-Gene            Stueve Siegel Hanson         Group 1   7:20-cv-46847-MCR-GRJ
                                      Heninger Garrison Davis,
 80022       Perdue, Joseph                                        Group 1   7:20-cv-54207-MCR-GRJ
                                      LLC
                                      Danziger & De Llano
 74134       Pollitzer, Christopher                                Group 1   8:20-cv-25231-MCR-GRJ
                                      (referred to Watts Guerra)
  7822       Schottl, Jiri            Stueve Siegel Hanson         Group 1   7:20-cv-47667-MCR-GRJ
 30960       Thompson, Kendric        OnderLaw, LLC                Group 1   7:20-cv-93141-MCR-GRJ
                                      Danziger & De Llano
 75691       Wachs, Shawn                                          Group 1   8:20-cv-29590-MCR-GRJ
                                      (referred to Watts Guerra)
                                      Danziger & De Llano
 69595       Ash, Sean                                             Group 2   8:20-cv-22569-MCR-GRJ
                                      (referred to Watts Guerra)
 76174       Badillo, Joe             DeGaris Wright McCall        Group 2   8:20-cv-33954-MCR-GRJ
136898       Bellis, Brandon          Jensen & Associates          Group 2   8:20-cv-38029-MCR-GRJ
                                      Danziger & De Llano
 70138       Brown, Michael                                        Group 2   8:20-cv-21083-MCR-GRJ
                                      (referred to Watts Guerra)
 83346       Carter, Robert           Seeger Weiss LLP             Group 2   7:20-cv-18915-MCR-GRJ
                                      Heninger Garrison Davis,
 79311       Crawford, Kevin                                       Group 2   7:20-cv-52601-MCR-GRJ
                                      LLC
 71412       Garcia, David            Danziger & De Llano          Group 2   8:20-cv-25048-MCR-GRJ
138677       Greene, Travis           Jensen & Associates          Group 2   8:20-cv-37554-MCR-GRJ




                                              Page 5 of 6
            Case 3:19-md-02885-MCR-GRJ Document 1428 Filed 09/29/20 Page 6 of 6




Plaintiff
                 Plaintiff Name               Firm             Group        Docket Number
   ID
                                  Danziger & De Llano
 72355       Johnson, Carl                                     Group 2   8:20-cv-22795-MCR-GRJ
                                  (referred to Watts Guerra)
137444       Leal, Ignacio        Jensen & Associates          Group 2   8:20-cv-36902-MCR-GRJ
177819       Mayle, Chadd         The Gori Law Firm, P.C.      Group 2   7:20-cv-80816-MCR-GRJ
                                  Danziger & De Llano
 73690       Nagy, Louis                                       Group 2   8:20-cv-24995-MCR-GRJ
                                  (referred to Watts Guerra)
 83558       Null, Steven         Seeger Weiss LLP             Group 2   7:20-cv-17063-MCR-GRJ
                                  Danziger & De Llano
 74543       Rosario, Juan                                     Group 2   8:20-cv-24366-MCR-GRJ
                                  (referred to Watts Guerra)
                                  Bailey Cowan Heckaman
 66705       Walsh, Daniel                                     Group 2   7:20-cv-49230-MCR-GRJ
                                  PLLC
118361       Whisenant, Joey      Baron & Budd                 Group 2   8:20-cv-01243-MCR-GRJ
                                  Danziger & De Llano
 75894       White, Michael                                    Group 2   8:20-cv-32442-MCR-GRJ
                                  (referred to Watts Guerra)




                                          Page 6 of 6
